*495Judgment
Dr. Victor Cuquerella Gomar worked in the mornings in the Vocational Rehabilitation Division of the Department of Educátion and in the afternoons in the School of Physiotherapy of the State Insurance Fund. He died on October 3, 1958 and his death was attributed to a coronary thrombosis due to arteriosclerosis.
It was established that the deceased was in poor health since the year 1955 when he made a trip to Mexico and underwent an examination in the Chávez Institute of Cardiology. His wife, a professional nurse,' testified that he looked pale and exhausted, “he was a sick man,” that he complained of a pain in the left side of his chest, and that this condition prevailed through the years before his death occurred. The day of his death Dr. Cuquerella, after eating lunch, went to work and returned about 4:15 p.m. because he felt an acute pain which reflected in the stomach; he told her that he had felt sick, “very sick,” during the lecture, and that he had shortened the class to return home. He died a few minutes later. He was also suffering from a duodenal ulcer to which he apparently attributed a pain in the stomach that he felt since the morning hours.
The Manager of the Fund denied the petition for compensation and the Industrial Commission affirmed his action.
From the facts introduced we can not say that the causation relationship was established between the work performed and the death, that is, it was not satisfactorily proved that the work contributed to the final result by the aggravation, acceleration or precipitation of the sickness. Fernández v. Industrial Commission, ante, p. 284; Núñez v. Industrial Commission, ante, p. 363. The entire picture shows that it is the case of a death resulting from the natural course of the disease, there being no connection with the effort or work performed.
*496The decision rendered by the Industrial Commission on April 17, 1959 is affirmed.
It is thus decreed and ordered by this Court as witnesses the signature of the Acting Chief Justice.
(s) Pedro Pérez Pimentel Acting Chief Justice
I attest:
(s) Ignacio Rivera General Secretory